Exhibit 12 VERSO PAPER HOLDINGS LLC RATIO OF EARNINGS TO FIXED CHARGES (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) Earnings (Loss): Net loss $ ) $ ) $ ) $ ) Amortization of capitalized interest 91 52 Capitalized interest ) Fixed charges (below) Earnings (loss) adjusted for fixed charges $ $ $ ) $ ) Fixed charges: Interest expense $ Capitalized interest Portion of rent expense representative of interest Total fixed charges $ Coverage deficiency $ $ $ $
